DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  MAJESTIC GROUP MANAGEMENT, LLC d/b/a IVY PALM BEACH,
                       Appellant,

                                     v.

DIAMANTEBRUTO, INC. d/b/a RUMBASS NIGHT CLUB and MICHAEL
                      E. HAMILTON,
                         Appellees.

                               No. 4D22-990

                              [October 6, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 50-2014-CA-009156-
XXXX-MB.

  Glenn H. Mitchell, West Palm Beach, for appellant.

   Jason L. Cohen of Cohen Legal, West Palm Beach, for appellee Michael
E. Hamilton.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and ARTAU, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.